DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (KR 10-2020-0042059) English translation attached.
Regarding claim 1, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) a display device comprising: a liquid crystal display panel (DP); and an optical film (OL) disposed above the liquid crystal display panel, the optical film comprising a first pattern layer (LRP) having a first refractive index and a second pattern layer (HRP) having a second refractive index different from the first refractive index and disposed on the first pattern layer, wherein the first pattern layer comprises a first base part (portion of LRP where EP-L extends from) and a plurality of first protrusions (EP-L) disposed on the first base part, wherein each of the first protrusions comprises: a bottom surface (portion of EP-L adjacent to POL) adjacent to the first base part; an upper surface (portion of EP-L adjacent to HRP) facing the bottom surface; and side surfaces (portion of EP-L perpendicular to POL) between the bottom surface and the upper surface, wherein each of the side surfaces is perpendicular to the bottom surface and the upper surface.

Regarding claim 3, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) in a cross-section perpendicular to the first base part, each of the first protrusions (EP-L) has a rectangular shape (Figs. 3A, 5).
Regarding claim 4, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first protrusions (EP-L) reflect light incident onto side surfaces of the first protrusions and emit the incident light as side light such that a ratio of light incident on the side surfaces of the first protrusions to the light emitted on a front surface of the second pattern layer (HRP) is reduced (Page 20).
Regarding claim 7, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the second pattern layer (HRP) comprises: a second base part (portion of HRP where EP-H extends from) facing the first base part; and a plurality of second protrusions (EP-H) disposed below the second base part.
Regarding claim 8, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) each of the first protrusions (EP-L) and the second protrusions (EP-H) has a stripe shape that extends in one direction.
Regarding claim 9, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first pattern layer (LRP) comprises first concave parts (CP-L) defined between the first protrusions, and the second pattern layer (HRP) comprises second concave parts (CP-H) defined between the second protrusions, wherein the first protrusions (EP-L) are disposed to respectively correspond to the 
Regarding claim 12, Park discloses (Figs. 1-10; in particular Figs. 2, 3B, 5-6A) a plurality of cavities (HP) defined in one surface of the second pattern layer, wherein the first protrusions are disposed to respectively correspond to the cavities.
Regarding claim 13, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first pattern layer is an optically clear adhesive layer (Page 17).
Regarding claim 14, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the optical film (OL) is directly disposed on the liquid crystal display panel (DP).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 5, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first refractive index is less than the second refractive index (Page 16).
Park does not necessarily disclose in a cross-section perpendicular to the first base part, a relationship between a spaced distance (WP1) between adjacent first protrusions and a width (W1) of each of the first protrusions is expressed as: 0.15 ≤ W1/WP1 ≤ 0.45 where, WP1 is a sum of the width (W1) of each of the first protrusions and a minimally spaced distance (W2) between the 1 and W2 are distances in a direction perpendicular to an extension direction of the first protrusions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths and distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first refractive index is less than the second refractive index (Page 16).
Park does not necessarily disclose in a cross-section perpendicular to the first base part, a relationship between a spaced distance (WP1) between adjacent first protrusions and a height (H1) of each of the first protrusions is expressed as: 0.75 ≤ H1/WP1 ≤ 1.35 where, WP1 is a sum of a width (W1) of each of the first protrusions and a minimally spaced distance (W2) between the adjacent first protrusions, and all W1 and W2 are distances in a direction perpendicular to an extension direction of the first protrusions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, heights, and distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Park does not necessarily disclose the first refractive index is greater than the second refractive index, and in a cross-section perpendicular to the second base part, a relationship between a spaced distance (WP2) between adjacent second protrusions and a 2) of each of the second protrusions is expressed as 0.15 ≤ W2/WP2 ≤ 0.45 where, WP2 is a sum of the width (W2) of each of the second protrusions and a minimally spaced distance (W1) between the adjacent second protrusions, and all W1 and W2 are distances in a direction perpendicular to an extension direction of the second protrusions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular refractive indices, widths, and distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Park does not necessarily disclose the first refractive index is greater than the second refractive index, and in a cross-section perpendicular to the second base part, a relationship between a spaced distance (WP2) between adjacent second protrusions and a height (H2) of each of the second protrusions is expressed as 0.75 ≤ H2/WP2 ≤ 1.35 where, Wp2 is a sum of a width (W2) of each of the second protrusions and a minimally spaced distance (W1) between the adjacent second protrusions, and all W1 and W2 are distances in a direction perpendicular to an extension direction of the second protrusions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular refractive indices, widths, heights, and distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) a display device comprising: a liquid crystal display panel (DP); and an optical film (OL) disposed above 
Park does not necessarily disclose in a cross-section perpendicular to the first base part, a ratio of a width of each of the first protrusions to a spaced distance between adjacent first protrusions is in a range of about 0.15 to about 0.45, and, in the cross-section perpendicular to the first base part, a ratio of a height of each of the first protrusions to the spaced distance between adjacent first protrusions is in a range of about 0.75 to about 1.35.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, heights, and ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) the first pattern layer (LRP) is disposed closer to the liquid crystal display panel (DP) than the second pattern layer (HRP), and wherein each of the first protrusions (EP-L) comprises: a first bottom surface (portion of EP-L adjacent to POL) adjacent to the first base part; a first upper surface (portion of EP-L adjacent to HRP) adjacent to the second base part; and first side surfaces (portion of EP-L perpendicular to POL) between the first bottom surface and the first upper surface, wherein, in the cross-section perpendicular to the first base part, an inclined angle of 
Regarding claim 17, Park discloses (Figs. 1-10; in particular Figs. 2-3A) in the cross-section perpendicular to the first base part (portion of LRP where EP-L extends from), a width of the first bottom surface (portion of EP-L adjacent to POL) and a width of the first upper surface (portion of EP-L adjacent to HRP) are different from each other.
Regarding claim 18, Park does not necessarily disclose the width of each of the first protrusions is the width of the first bottom surface, and the spaced distance between the adjacent first protrusions is a sum of the width of the first bottom surface and a minimally spaced distance between the first bottom surfaces of the adjacent first protrusions, or the width of each of the first protrusions is the width of the first upper surface, and the spaced distance between the first protrusions is a sum of the width of the first upper surface and a minimally spaced distance between the first upper surfaces of the adjacent first protrusions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths and distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Park discloses (Figs. 1-10; in particular Figs. 2, 3A) the second protrusions (EP-H) comprises: a second bottom surface adjacent to the second base part; a second upper surface adjacent to the first base part; and second side surfaces between the second bottom surface and the second upper surface, wherein, in a cross-section perpendicular to the 
 Park does not necessarily disclose the second pattern layer is disposed closer to the liquid crystal display panel than the first pattern layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second pattern layer is disposed closer to the liquid crystal display panel than the first pattern layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, Park discloses (Figs. 1-10; in particular Figs. 2-3A) in the cross-section perpendicular to the second base part (portion of HRP where EP-H extends from), a width of the first bottom surface (portion of EP-H adjacent to LBL) and a width of the first upper surface (portion of EP-H adjacent to LRP) are different from each other.
Regarding claim 21, Park discloses (Figs. 1-10; in particular Figs. 2, 5-6A) a difference in refractive index between the first pattern layer and the second pattern layer is in a range of about 0.2 to about 0.25 (Page 16).
Response to Arguments
Applicant’s arguments, see REMARKS, filed April 5, 2021, with respect to the rejection of claims 1-21 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Park.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871